 GENERAL DYNAMICS CORP.General Dynamics Corporation, Quincy ShipbuildingDivision and Jonathan D. Brandow. Case 1-CA-1973413 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISUpon a charge filed 2 April 1982 by Jonathan D.Brandow and duly served on General DynamicsCorporation, Quincy Shipbuilding Division, theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 1, issued a complaint 6 April 1983, anamended complaint 19 August 1983, and a correc-tion of the amended complaint 2 September 1983alleging that the Respondent had engaged in andwas engaging in a number of unfair labor practicesaffecting commerce within the meaning of Section8(a)(l) and (3) and Section 2(6) and (7) of the Na-tional Labor Relations Act. Copies of the chargeand complaints were duly served on the parties tothis proceeding.With respect to the unfair labor practices pres-ently in question, the amended complaint, as cor-rected, alleges that on two occasions, the first ofwhich occurred about 16 March 1982 and thesecond of which occurred about April 1982, theRespondent suspended Brandow from his employ-ment with the Respondent because he joined, sup-ported, or assisted Local No. 5, InternationalUnion of Marine and Shipbuilding Workers ofAmerica, AFL-CIO, the Union, and engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection. Theamended complaint alleges that by engaging inthese acts the Respondent discriminated in regardto Brandow's hire or tenure or terms or conditionsof employment, and thereby discouraged member-ship in the Union and engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) of theAct, and interfered with, restrained, and coercedits employees in the exercise of the rights guaran-teed them in Section 7 of the Act, and thereby en-gaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act. On 1 September 1983the Respondent filed an answer admitting in partand denying in part the allegations in the amendedcomplaint.On 7 October 1983 the Respondent filed directlywith the Board a Motion for Partial SummaryJudgment, a supporting memorandum, and support-ing attachments requesting the Board to order thatthe unfair labor practice allegations presently inquestion be deferred to the parties' grievance-arbi-271 NLRB No. 27tration procedure and that the portions of theamended complaint setting forth those allegationsbe dismissed. On 20 October 1983 the Board issuedan order transferring the proceeding to the Boardand a Notice to Show Cause why the Respondent'sMotion for Partial Summary Judgment should notbe granted. On 24 October 1983 counsel for theGeneral Counsel sent the Board a letter stating,inter alia, that the General Counsel opposed theRespondent's Motion for Partial Summary Judg-ment, and on I November 1983 counsel for theGeneral Counsel filed with the Board a memoran-dum in opposition to the Respondent's Motion forPartial Summary Judgment.Also on 7 October 1983 the Respondent filedwith the Board a Motion to Stay Hearing request-ing the Board to order that the hearing on theamended complaint scheduled to be held before anadministrative law judge be stayed pending theBoard's ruling on the Respondent's Motion for Par-tial Summary Judgment. On 24 October 1983 coun-sel for the General Counsel sent the Board a letterstating, inter alia, that the Regional Director hadpostponed the hearing on the amended complaintpending the Board's ruling on the Respondent'sMotion for Partial Summary Judgment.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingRuling on the Motion for Partial SummaryJudgmentIn its Motion for Partial Summary Judgment,supporting memorandum, and supporting attach-ments, the Respondent contends, inter alia, that theunfair labor practice allegations presently in ques-tion should be deferred to the parties' grievance-ar-bitration procedure because Brandow filed griev-ances over his suspensions and pursued those griev-ances through four of the five steps of the griev-ance-arbitration procedure, and he should not beallowed, as he attempted to do, to then withdrawthose grievances from the grievance-arbitrationprocedure and instead pursue an unfair labor prac-tice charge before the Board.t In his memorandumin opposition to the Respondent's Motion for Par-tial Summary Judgment, counsel for the GeneralCounsel contends, inter alia, that the unfair laborpractice allegations presently in question should notI Inasmuch as we find the Respondent's above-described contentionsufficient to warrant granting the Motion for Partial Summary Judgment,we deem it unnecessary to pass on the other contentions and issues raisedin the Respondent's Motion for Partial Summary Judgment and counselfor the General Counsel's memorandum in opposition to that motion.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe deferred to the parties' grievance-arbitrationprocedure because Brandow's attempt to withdrawhis grievances indicates that Brandow would notvoluntarily participate in the grievance-arbitrationprocedure and that the grievance-arbitration proce-dure would not be likely to produce a resolution ofthe dispute over Brandow's suspensions. The rele-vant facts alleged by the Respondent and not dis-puted by counsel for the General Counsel are asfollows.The Respondent suspended Brandow for the firsttime about 16 March 1982 and for the second timeabout April 1982. Among the reasons offered bythe Respondent for Brandow's first suspensionwere alleged violations by Brandow of the provi-sion in the collective-bargaining contract betweenthe Respondent and the Union concerning off-the-job passes for union stewards,2of the Respondent'sguidelines implementing the off-the-job pass systemfor union stewards, and of an arbitrator's award in-terpreting that provision and those guidelines.Among the reasons offered by the Respondent forBrandow's second suspension were alleged acts ofinsubordination by Brandow.At the time of his suspensions, Brandow was aunion steward. In May 1982 he was elected theunion president.Pursuant to the provisions in the parties' collec-tive-bargaining contract creating a grievance-arbi-tration procedure, Brandow filed grievances overhis first and second suspensions 26 March and 14April 1982, respectively. The collective-bargainingcontract's grievance-arbitration provisions create afive-step grievance-arbitration procedure culminat-ing in arbitration which is "final and binding uponthe parties,"3and the contract defines a grievancein pertinent part as "dissatisfaction and complaintwith classification, wages, hours or other condi-tions of employment by any individual employee orgroup of employees ...."4 Both of Brandow'sgrievances alleged that his suspensions constitutedviolations of the provision in the collective-bargain-ing contract prohibiting the Respondent from dis-criminating against any employee because of hisunion membership or activity5and of the provisionin the contract prohibiting the Respondent fromdisciplining any employee except for just cause. 6On 2 April 1982 Brandow also filed with theBoard's Regional Office an unfair labor practicecharge alleging, inter alia, that his suspensions con-stituted violations of Section 8(a)(3) and (1) of the2 Art. IV, sec. 10(a), of the contract.3 Art. IV of the contract.4 Art. 1, sec. 5, of the contract.5 Art. III, sec. 3, of the contract.6 Art. IV, sec. 8, of the contract.Act. On 19 May 1982 the Acting Regional Direc-tor sent Brandow a letter stating, inter alia, that hehad decided that the unfair labor practice allega-tions concerning Brandow's suspensions should bedeferred to the parties' grievance-arbitration proce-dure because the grievance-arbitration procedurewas available for resolution of the dispute and wasin fact being utilized by the parties. Accordingly,the unfair labor practice complaint issued by theRegional Director 6 April 1983 did not include anyallegations concerning Brandow's suspensions.Between April 1982 and June 1983 Brandowpursued his grievances through the first four stepsof the parties' grievance-arbitration procedure. Atsome point after the fourth step of the grievance-arbitration procedure had been completed, the par-ties agreed to take Brandow's grievances to thefifth step and submit the grievances to arbitration.The parties agreed to select Professor ArchibaldCox as arbitrator, and Professor Cox scheduled anarbitration hearing for December 1983.On 20 June 1983 Brandow sent the Respondentand counsel for the General Counsel identical let-ters stating that he intended to withdraw his griev-ances from the parties' grievance-arbitration proce-dure "without prejudice or precedent." In his let-ters, Brandow offered three reasons for his decisionto withdraw his grievances: (1) that his suspensionshad been expunged from his disciplinary record; (2)that the amount of backpay which might be award-ed to him in arbitration "would undoubtedly beoutweighed by the cost of arbitration itself"'; and(3) that "NLRB procedures at th[at] timeconstitute[d] the most appropriate avenue for reliefOn 27 June 1983 the Respondent sent Brandow aletter stating that it believed Brandow could notunilaterally withdraw his grievances from the par-ties' grievance-arbitration procedure and that it in-tended to proceed with the arbitration hearingscheduled by Professor Cox. On 29 June 1983 theRespondent sent counsel for the General Counsel aletter explaining in greater detail the reasons forthe position expressed in the letter it sent Brandow.On 11 July 1983 the Acting Regional Directorsent the Respondent and Brandow identical lettersstating that, because Brandow had withdrawn hisgrievances, he was revoking the decision expressedin the letter sent by the Acting Regional Director19 May 1982 that the unfair labor practice allega-tions concerning Brandow's suspensions should bedeferred to the parties' grievance-arbitration proce-dure. On 14 July 1983 the Respondent sent the As-sistant to the Regional Director a letter requestinghim to reconsider the revocation of the decision todefer. On 21 July 1983 the Assistant to the Region-188 GENERAL DYNAMICS CORP.al Director sent the Respondent a letter stating thathe had reconsidered the revocation of the decisionto defer and had again decided that, because Bran-dow had withdrawn his grievances, "the essentialcondition of voluntarism ...[was] no longerpresent" and "deferral [was] no longer appropriate...." Although the Respondent sent the Assistantto the Regional Director a letter 27 July 1983 againrequesting him to reconsider the revocation of thedecision to defer, the decision to defer remained re-voked. Accordingly, the amended unfair laborpractice complaint issued by the Regional Director19 August 1983 and corrected by the Regional Di-rector 2 September 1983 included allegations con-cerning Brandow's suspensions.On the basis of all of the foregoing facts, weconclude in agreement with the Respondent that inthe circumstances of this case the unfair labor prac-tice allegations concerning Brandow's suspensionsshould be deferred to the parties' grievance-arbitra-tion procedure. In our recent decision in UnitedTechnologies Corp., 268 NLRB 557 (1984), we heldthat the policy expressed in the majority opinion inNational Radio Co., 198 NLRB 527 (1972), of de-ferring allegations of violations of Section 8(a)(1)and (3) and Section 8(b)(l)(A) and (2) of the Act toestablish grievance-arbitration procedures in appro-priate circumstances "deserve[d] to be resurrectedand infused with renewed life" (268 NLRB at 559).In doing so, we stated (ibid.):It is fundamental to the concept of collec-tive bargaining that the parties to a collective-bargaining agreement are bound by the termsof their contract. Where an employer and aunion have voluntarily elected to create dis-pute resolution machinery culminating in finaland binding arbitration, it is contrary to thebasic principles of the Act for the Board tojump into the fray prior to an honest attemptby the parties to resolve their disputes throughthat machinery. For dispute resolution underthe grievance-arbitration process is as much apart of collective bargaining as the act of ne-gotiating the contract. In our view, the statu-tory purpose of encouraging the practice andprocedure of collective bargaining is ill-servedby permitting the parties to ignore their agree-ment and to petition this Board in the first in-stance for remedial relief.Applying the policy announced in United Technol-ogies to the facts of that case, we concluded that anallegation of a violation of Section 8(a)(1) of theAct should be deferred in circumstances which es-tablished that the parties' collective-bargaining con-tract contained a broad grievance-arbitration provi-sion clearly encompassing the unfair labor practiceallegation.Applying the policy announced in United Tech-nologies to the facts of this case, we conclude thatdeferral is all the more appropriate in circum-stances which indicate not only that the parties'collective-bargaining contract contains a grievance-arbitration provision clearly encompassing the alle-gation that Brandow's suspensions constitutedunfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act, but also that Bran-dow voluntarily filed grievances over his suspen-sions pursuant to that provision and willingly pur-sued those grievances through four of the five stepsof the parties' grievance-arbitration procedure. Asalready spelled out, the record indicates that Bran-dow filed grievances over his suspensions in Marchand April 1982. Between April 1982 and June 1983Brandow pursued his grievances through the firstfour steps of the grievance-arbitration procedure;indeed, at some point after the fourth step of theprocedure had been completed, the parties agreedto submit the grievances to the fifth and final stepand to select Professor Cox as arbitrator, and Pro-fessor Cox proceeded to schedule an arbitrationhearing. It was only after he had pursued his griev-ances through almost all of the grievance-arbitra-tion procedure that Brandow announced his inten-tion to withdraw his grievances from that proce-dure and instead pursue the unfair labor practicecharge concerning his suspensions which he hadfiled before the Board. There is no indication thatthe grievance-arbitration procedure had been orwas likely to be unfair or irregular or that the pro-cedure had produced or was likely to produce aresult repugnant to the Act; on the contrary, Bran-dow's own announcement of his decision to with-draw his grievances indicated that his decision wasbased in essence simply on his conclusion that itwould be less expensive and more convenient topursue his unfair labor practice charge before theBoard than to pursue his grievances through arbi-tration. In the circumstances of this case, to con-clude that the unfair labor practice allegations con-cerning Brandow's suspensions should not be de-ferred to the parties' grievance-arbitration proce-dure would be in effect to hold that a party maywithdraw a grievance without prejudice after hehas voluntarily and willingly pursued the grievancethrough almost all of the steps of a fair and regulargrievance-arbitration procedure established by theparties' collective-bargaining contract-and that hemay do so on the basis essentially of nothing morethan a conclusion that it would more effectivelyserve his own interests to pursue an unfair laborpractice charge before the Board than to pursue189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe grievance through all of the steps of the griev-ance-arbitration procedure. To so hold would be ineffect to render meaningless both the contractualagreement of the parties to establish a grievance-ar-bitration procedure and the statutory policy of theBoard, as expressed in United Technologies, to en-courage the use of grievance-arbitration proce-dures.For the foregoing reasons, we shall, in accord-ance with the policy expressed in United Technol-ogies, order that the Respondent's Motion for Par-tial Summary Judgment be granted, that the unfairlabor practice allegations concerning Brandow'ssuspensions be deferred to the parties' grievance-ar-bitration procedure, and that the allegations in theamended unfair labor practice complaint concern-ing Brandow's suspensions be dismissed. As inUnited Technologies, however, we shall retain juris-diction over the unfair labor practice allegationsconcerning Brandow's suspensions for the purposeof entertaining a motion for further considerationon a showing that either (a) the dispute has notbeen resolved through the grievance-arbitrationprocedure or (b) the grievance-arbitration proce-dure has not been fair and regular or has produceda result repugnant to the Act. At the same time,we shall order that the Regional Director's post-ponement of the hearing to be held before an ad-ministrative law judge be revoked insofar as it con-cerns the allegations in the amended unfair laborpractice complaint other than the allegations con-cerning Brandow's suspensions and that the hearingbe rescheduled on those other allegations.On the basis of the entire record, the Boardmakes the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTGeneral Dynamics Corporation, Quincy Ship-building Division, a Massachusetts corporation,maintains an office and place of business in Quincy,Massachusetts, where it is engaged in the construc-tion and repair of ships. During the calendar yearending 31 December 1982, a period representativeof all times material herein, the Respondent, in thecourse and conduct of its business operations, pur-chased and received products, goods, and materialsvalued in excess of $50,000 directly from points lo-cated outside the Commonwealth of Massachusetts.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal No. 5, International Union of Marine andShipbuilding Workers of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.CONCLUSIONS OF LAWThe unfair labor practice allegations concerningJonathan Brandow's suspensions should be deferredto the grievance-arbitration procedure establishedby the parties' collective-bargaining contract.ORDERThe Motion for Partial Summary Judgment isgranted, and the allegations in the amended com-plaint concerning Jonathan Brandow's suspensionsare dismissed; provided that jurisdiction over theallegations concerning Brandow's suspensions is re-tained for the limited purpose of entertaining an ap-propriate and timely motion for further consider-ation on a proper showing that either (a) the dis-pute has not, with reasonable promptness after theissuance of this Decision and Order, been resolvedthrough the parties' grievance-arbitration proce-dure or (b) the grievance-arbitration procedure hasnot been fair and regular or has reached a resultwhich is repugnant to the Act.IT IS FURTHER ORDERED that the postponementof the scheduled hearing before an administrativelaw judge is revoked insofar as it concerns the alle-gations in the amended complaint other than the al-legations concerning Jonathan Brandow's suspen-sions, and the Regional Director is directed to re-schedule the hearing on those other allegations.190